Motion for leave to appeal as a poor person denied. On the court’s own motion, the appeal will be heard on a typewritten record (including the typed minutes) and on a typewritten brief. Appellant is directed to file two copies of the record and five copies of appellant’s brief, and to serve one copy of the record and the brief on the attorneys for respondents. The appellant’s time to perfect the appeal is enlarged to the October 1960 Term, beginning October 3, 1960, for which term the appeal is ordered to be placed on the calendar. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.